Citation Nr: 0112249	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  99-20 288A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
residuals of a left ankle fracture.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel







INTRODUCTION

The veteran served on active duty from June 1966 to July 1969 
with the United States Army and from March 1971 to March 1973 
with the United States Marine Corps.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Seattle, Washington.  The RO, on pertinent part, determined 
that new and material evidence had not been submitted to 
reopen the claim of entitlement to service connection for 
residuals of a left ankle fracture.  In this regard, the 
Board has construed the veteran's January 20, 1998 statement 
in support of claim as a notice of disagreement with the 
foregoing determination.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
residuals of a left ankle fracture when it issued an 
unappealed rating decision in February 1995.

2.  Evidence received since the February 1995 rating decision 
bears directly and substantially upon the issue at hand, and 
because it is neither duplicative or cumulative, and it is 
significant, it must be considered in order to fairly decide 
the merits of the claim.  


CONCLUSION OF LAW

Evidence received since the final February 1995 determination 
wherein the RO denied entitlement to service connection for 
residuals of a left ankle fracture is new and material, and 
the veteran's claim for that benefit is reopened.  
38 U.S.C.A. §§ 5104, 5108, 7105(c) (West 1991);  38 C.F.R. §§ 
3.104(a), 3.156(a), 20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record prior to the February 1997 
rating decision wherein the RO denied entitlement to service 
connection for residuals of a left ankle fracture is reported 
in pertinent part below.

No pertinent abnormalities were noted on the report of an 
airborne examination which was conducted in June 1966.  
Clinical evaluation of the veteran's lower extremities and 
feet was determined to be normal at that time.  On the Report 
of Medical History portion of the June 1966 airborne 
examination, the veteran denied having or ever having had a 
history of broken bones or foot trouble.  

No pertinent abnormalities were noted in the report of the 
service exit examination which was conducted in May 1969.  
Clinical evaluation of the veteran's lower extremities and 
feet was determined to be normal at that time.  On the Report 
of Medical History portion of the May 1969 exit examination, 
the veteran denied having or ever having had a history of 
broken bones or foot trouble.  

In the March 1971 report of the entrance examination for the 
veteran's second period of active duty with the United States 
Marine Corps, no pertinent abnormalities were noted.  
Clinical evaluation of the lower extremities and feet was 
normal at that time.  On the Report of Medical History 
portion of the March 1971 entrance examination, the veteran 
indicated that he had or had had a history of broken bones.  
It was noted by the physician who conducted the examination 
that the veteran had fractured his left ankle without 
sequelae.  

The February 1973 separation examination report shows no 
pertinent abnormalities were noted.  Clinical evaluation of 
the lower extremities and feet was normal.  

In February 1995 the RO denied service connection for 
residuals of a left ankle fracture as the veteran failed to 
report for a scheduled VA examination.  The veteran did not 
file a timely notice of disagreement with the foregoing 
determination which became final.

The evidence associated with the claims file subsequent to 
the February 1995 rating decision is reported in pertinent 
part below.

A VA examination was conducted in August 1997.  The veteran 
informed the examiner that he had fractured his left ankle 
three times during active duty.  He indicated that the first 
time this happened was during basic training.  He reported 
that the ankle was allegedly fractured a second time in May 
1967 at which time an X-ray was taken, but no treatment was 
instituted.  He injured his left ankle again in 1968, during 
a parachute jump at Fort Bragg.  

A First Sergeant gave him bed rest, but no other treatment.  
Thereafter he had to continue parachuting.  He reported that 
he had had continuous ankle pain since that time when walking 
on cement.  The symptoms allegedly worsened in 1993-1994.  
The pertinent assessment from the examination was left ankle 
degenerative joint disease of the lateral malleolus and a 
history of prior fractures.  Left ankle arthralgia related to 
the degenerative joint disease was also assessed.  

In his January 1998 notice of disagreement the veteran 
reports that he broke his left ankle in May 1967.  He alleged 
that he was informed at that time by a medic that his ankle 
had a previous fracture.  He wrote that the second injury in 
1967 was not put in a cast or treated with physical therapy.  
He reported that the ankle healed wrong, and he was returned 
to full active duty.  He indicated that he had broken the 
same ankle again in 1968 during a parachute jump.  He 
reported that X-rays were taken of the ankle.  He concluded 
by writing that he was released to full duty in July of 1967 
and continued with regular training and duties in his company 
from that time to discharge.  



VA outpatient treatment records were received in July 1998.  
A January 1998 clinical record includes the notation that the 
veteran reported he had broken his left ankle in the 
military, but did not know it, and never had rehabilitation 
or casting.  The veteran indicated that he had broken the 
ankle two more times after that.  In February 1998 he 
reported that he had fractured his let ankle during basic 
training, a second time as a result of a motor vehicle 
accident in 1967, and again after a parachute jump in 1970.  
The assessment at that time was left ankle pain.  

In March 1998 it was noted that the veteran had a left ankle 
fracture in the 1960's.  Currently there were no mechanical 
symptoms, a full range of motion and no effusion.  An X-ray 
was referenced as revealing mild degenerative joint disease.  
A separate clinical record dated in March 1998 revealed that 
he was complaining of left ankle pain.  The assessment was 
that the orthopedics department had no plan to surgically 
repair the foot as improvement could not be guaranteed.  The 
pain was noted to be stable.  

A VA examination was conducted in March 1998.  The veteran 
informed the examiner that he fractured his left ankle in a 
motor vehicle accident during active duty.  He indicated that 
he was eventually returned to full duty but later was injured 
again in 1970.  The veteran later informed the examiner that 
his left ankle fracture had been put in a cast in the past.  
X-rays were referenced as showing degenerative joint disease 
in ankle as well as in the talofibular and talocalcaneal 
joint and also a calcaneal spur.  It was the opinion of the 
examiner that the degenerative disease of the ankle was 
traumatic in origin and that the symptomatology was 
increasing.  

The veteran submitted a statement in July 1999.  He reported 
that his left ankle was X-rayed at Campbell Army Hospital 
which showed a recent fracture as well as an old fracture.  
He reported that the X-ray was subsequently destroyed.  He 
alleged that some of his service medical records were lost.  
He reported that during active duty, his left ankle was never 
treated but only X-rayed.  



Criteria

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200 (2000).  

Absent appeal, a decision of a duly constituted rating agency 
or other agency of original jurisdiction shall be final and 
binding on all VA field offices as to conclusions based on 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104 (West 1991).  
38 U.S.C.A. § 7105(c) (West 1991);  38 C.F.R. § 20.1103 
(2000).

A final and binding decision shall not be subject to revision 
on the same factual basis except as provided by regulation.  
See 38 C.F.R. § 3.105 (2000).  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108 
(West 1991); Hickson v. West, 12 Vet. App. 247 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") held that the prior holdings in Justus and 
Evans that the evidence is presumed to be credible was not 
altered by the Federal Circuit decision in Hodge.

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  See Wilkinson v. Brown, 8 Vet. 
App. 263 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Preliminary Matter

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act (VCAA) of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA of 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

The Veterans Benefits Administration (VBA) has found that the 
new notice provision of the VCAA of 2000 apply to attempts to 
reopen claims.  VA must notify the claimant of any 
information or evidence not previously provided to VA that is 
necessary to substantiate the claim.  VBA Fast Letter 01-02 
(Jan. 9, 2001).  

The RO has met its duty to assist the appellant in the 
development of this claim under the VCAA of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  By virtue of the statement 
of the case issued during the pendency of the appeal, the 
appellant and his representative were given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claim.  He was also given the opportunity to 
present argument and evidence in support of his claim, and 
the record shows that he did in fact present contentions and 
evidence.  VCAA of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. § 5103).

Analysis

The veteran seeks to reopen his claim of service connection 
for residuals of a left ankle fracture.  The RO declined to 
reopen the claim in September 1997.  

When a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Under Evans, evidence is new if not previously of record and 
not merely cumulative of evidence previously of record.

In the case at hand, the Board finds that evidence has been 
submitted which was not in the record at the time of the 
final disallowance of the claim in February 1995.  This 
evidence consists of medical documentation showing 
degenerative joint disease of the left ankle, which in the 
opinion of a VA examiner is traumatic in origin.  Such 
opinion was expressed after the veteran recounted multiple 
left ankle injuries.  

In general, the medical records and statements from the 
veteran submitted since the last final disallowance are new 
insofar as they were not previously in the record.  

The medical opinion of the VA examiner to the effect that the 
veteran has degenerative joint disease in the left ankle 
diagnosed as traumatic in origin bears directly and 
substantially upon the specific issue being considered in 
this case because this opinion discusses the issue of not 
only whether the veteran has a left ankle disability, but the 
nature of its origin.  It is well to remember at this time 
that no abnormality of the left ankle was shown prior to the 
February 1995 RO denial.  Such evidence is significant and 
must be considered in order to fairly decide the merits of 
the claim.

As new and material evidence has been submitted to reopen the 
claim of entitlement to service connection for residuals of a 
left ankle fracture, the claim is reopened.


ORDER

The veteran, having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
residuals of a left ankle fracture, the appeal is granted to 
this extent only.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act (VCAA) of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA of 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

Because of the change in the law brought about by the VCAA of 
2000, a remand in this case is required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  See VCAA of 2000, Pub. L. No 106-475, §§ 3-4, 114 Stat. 
2096, 2096-2099 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The Board has determined that, in addition to providing the 
veteran the opportunity to submit any additional evidence of 
treatment for left ankle symptomatology and opinions as to 
etiology, he should be afforded a contemporaneous, 
comprehensive VA special orthopedic examination with a 
competent medical opinion addressing the specific etiology of 
any left ankle disorder(s) which may be present.



In addition, the RO should also consider on remand whether 
any additional notification or development action is required 
under the VCAA of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000).

Accordingly, the case is remanded for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all medical care providers, VA and non-
VA, inpatient and outpatient, who may 
possess additional records referable to 
treatment of his left ankle 
symptomatology.  After securing any 
necessary authorization or medical 
releases, the RO should make reasonable 
efforts to obtain legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A(b)(2)).

3.  Following the above, the RO should 
schedule the veteran for a VA special 
orthopedic examination by an orthopedic 
surgeon or other available appropriate 
medical specialist including on a fee 
basis if necessary for the purpose of 
ascertaining the nature, extent of 
severity, and etiology of any left knee 
disorder(s) which may be present.  Any 
further indicated special studies must be 
conducted.

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.

The examiner must fully address the 
following medical issues:

(a) Does the veteran have a current left 
ankle disability? If so, what is/are the 
diagnosis(es)?

(b) Is it at least as likely as not that 
the currently identified left ankle 
disability(ies) is/are related to the 
veteran's period(s) of military service 
on the basis of incurrence or 
aggravation?

If such a determination cannot be made, 
the examiner must so state.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  The RO is advised that where 
the remand orders of the Board or the 
Court are not complied with, the Board 
errs as a matter of law when it fails to 
ensure compliance, and further remand 
will be mandated.  Stegall v. West, 11 
Vet. App. 268 (1998).

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA of 2000, Pub. L. No. 
106-475 is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act  (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.

5.  After undertaking any necessary 
development in addition to that specified 
above, the RO should adjudicate the issue 
of entitlement to service connection for 
residuals of a left ankle fracture on a 
de novo basis.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
hereby notified that failure to report for a scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim for service connection.  38 C.F.R. 
§ 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

